                 Case 2:18-cr-00394-SJF Document 18 Filed 10/03/18 Page 1 of 2 PageID #: 62
                   Case 2:18-cr-00394-SJF Document 17 Filed 10/02/18 Page 1 of 1 PagelD #: 61


        David M. Siegal
        212 692 6281
        dmslegal@mintz.com
        mlntz.com                                                      M
                                                                       MINTZ
                                                                                                                                                             Chrysler Center
                                                                                                                                                           666 Third Avenue
                                                                                                                                                        New York, NY 10017
                                                                                                                                                               212 935 3000
                                                                                                                                                           212 983 3115 fax




                                                                                             October 21 2018
                                                                                                                                                                                    (   .
            VIA ECF
            Hon. Sandra J. Feuerstein
            United States District Judge
            United States District Court
                                                                                                                                Chambe(~ ~i5)PY
            Eastern District of New York                                                                                                            IN CLERK'S OFFICE
            100 Federal Plaza                                                                                                                 U.S. DISTRICT COURT E.D.N.Y.

                                                                                                                                              *                                 *
                                                                                                                                                                                (-.
            Central lslip I NY 11722-9014
                                                                                                                                                       OCT 03 2018
                       Re:     United States v. John Drago, Case CR-18-394-SJF-AYS
                                                                                                                                               LONG ISLAND OFFICE
            Dear Judge Feuerstein:

                    I am counsel to the defendant, John Drago. Pursuant to the Court's August 112018 Order Setting
            Conditions of Release and Appearance, Mr. Drago's travel pending trial is currently restricted to the Southern and
            Eastern Districts of New YorkI the District of New Jersey, and the District of Connecticut, absent Court
            permission.

                    We write respectfully to request the Court's permission for Mr. Drago to travel to HersheyI Pennsylvania
            on October 6, returning to Long Island on October 8. Mr. DragoIs daughter, Gabriella, is turning twelve years old
            and Mr. Drago's family is hoping to celebrate together by taking her to Hershey Park for the weekend.

                       The Government and Pretrial Services have both informed me it they no objection to the granting of this
            request.
vtd.iJ11'                       j
-~-application is __ . jlNMll9iL                                                Respectfully!___ ... - ·<:::.::·;..                          · ·· · _/______ ··7
                       "6ttalo4.                                                     ... -...... ---·              . ..,., . . . •··           /.,,.    ___.,. .
                              --             .                             -'. .••(~:·; .~t.:;:~~-~~ ./~-_. · · · ,. . ;,'/. . .-· . ,/
                                dJ; al • • Ma,giatruli:~~~d--.M·. •·s·< ·:                               ··:·.'.J;·· ... •·/·--· _;:,::;;·
                             ~-1,d!!!!:!!--~~~~~~         av,. ···r_<.. 1eg, .........-·•/
                                                                                             ..   ·~- ...-~




                                          s/ Sandra J. Feuerstein




        Boston               London          Los Angeles             New York                 San Otego                                San Francisco               Washington
                                                     MINTZ, LEVIN, COHN, FERRIS, GLOVSKY ANO POPEO, P.C.
    Case 2:18-cr-00394-SJF Document 18 Filed 10/03/18 Page 2 of 2 PageID #: 63
Eastern District of New York - LIVE Database V6.2. I                     Page I of I



Motions
 2:18-cr-00394-SJF USA v. Drago

                                          U.S. District Court

                                     Eastern District of New York

Notice of Electronic Filing

The following transaction was entered by Siegal, David on 10/2/2018 at 2:14 PM EDT and filed on
10/2/2018
Case Name:           USA v. Drago
Case Number:         2: l 8-cr-00394-SJF
Filer:               Oft No. I - John Drago
Document N um her: lZ

Docket Text:
Letter MOTION to Travel by John Drago. (Siegal, David)


2:18-cr-00394-SJF-1 Notice has been electronically mailed to:

Amanda Asaro      abasaro@mintz.com, docketing@mintz.com

Burton T. Ryan, Jr     burton.ryan@usdoj.gov, caseview.ecf@usdoj.gov, usanye-crdocket@usdoj.gov

David M. Siegal      dmsiegal@mintz.com, docketing@mintz.com

2:18-cr-00394-SJF-1 Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_lD=875559751 [Date=I0/2/2018] [FileNumber=l3225275-0]
[99eb49c3233e02b873545alc2e345085a51057db3262204684dal949a74c91a3302f
bd65dae73d080f58984750a5cl70clb78cdle3347cbdb2e924efd89b8202]]




https://ecf.nyed.uscourts.gov/cgi-bin/Dispatch.pl?l 55898598364274                        I 0/2/2018
